Citation Nr: 0413293	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for functional gastric 
syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted an evaluation of 10 percent for 
functional gastric syndrome, effective from November 4, 1999.  


REMAND

Following a review of the claims file, the Board finds that a 
remand is required to address due process matters and request 
additional evidentiary development.

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under the new law and 
regulations, first, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The RO has not provided the veteran with notice as required 
by the VCAA, with the exception of a reference to the 
regulatory provisions of 38 C.F.R. § 3.159 in the November 
2002 Supplemental Statement of the Case (SSOC).  Therefore, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  

Additional evidentiary development is also warranted in this 
case.  VA medical records dated from July 1999 to April 2002 
are on file.  As it appears that the veteran receives on-
going VA treatment for his gastric disorder, the most recent 
evidence from VA, which appears to be the veteran's primary 
treatment source, should be obtained.  A review of the file 
also reflects that VA has not examined the veteran since 
January 2000.  Since that time, he has undergone endoscopy 
(June 2000) and has complained of continuous reflux symptoms, 
including chest and shoulder pain and interrupted sleep.  
Accordingly, re-examination of the veteran is warranted.    

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  Provide the veteran appropriate 
notification under the VCAA for his claim 
for an increased rating.  Such notice 
should 1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.

2.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have recently treated him for any 
disorder of the digestive system.  Obtain 
all records of any treatment reported by 
the veteran that have not already been 
associated with the claims folder, 
including VA records (particularly, 
Sacramento/Mather VA clinic) dated from 
April 2002 to the present time.  

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA examination of the digestive 
system.  The examiner should be provided 
a copy of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.

The examiner should identify all 
residuals associated with the veteran's 
service-connected gastrointestinal 
disorder (currently described as 
gastritis and reflux esophagitis).  

Specifically, the examiner should 
document the presence or absence of the 
following symptoms: (1) small nodular 
lesions; (2) multiple small eroded or 
ulcerated areas; (3) severe hemorrhages 
or large ulcerated or eroded areas; (4) 
persistently recurrent epigastric 
distress; (5) symptoms of dysphagia, 
pyrosis, and regurgitation with 
substernal/arm or shoulder pain; (6) 
symptoms of pain, vomiting and material 
weight loss, and (7) hematemesis or 
melena with moderate anemia.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA and 
subsequent interpretive authority.  If 
further action is required, undertake it 
before further adjudication of the claim.

5.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




